Citation Nr: 0311292	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-18 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of lacerations and fractures of the index, middle, and ring 
fingers of the right hand.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1986 to December 1992.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1998 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.  This case was 
previously before the Board in August 2002, when the Board 
arranged for additional development of the evidence.  The 
additional development has been completed, and that matter is 
addressed below.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell her what evidence, if any, she is 
responsible for submitting to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, ___ F.3d 
___, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was invalid 
because, in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C.A. 
§ 7104(a).  The Federal Circuit held that 38 C.F.R. 
§ 19.9(a)(2)(ii) was invalid in that it provided 30 days to 
respond to notice, which was contrary to 38 U.S.C.A. § 
5103(b), which provides a claimant one year to submit 
evidence.

By a letter drafted in March 2003, the Board attempted to 
notify the veteran of the VCAA and implementing regulations.  
However, the record is unclear whether the letter was sent to 
the veteran.  Furthermore, the Board obtained additional 
evidence pursuant to 38 C.F.R. § 19.9(a)(2), which is now 
invalid.  The Board may not proceed on the basis of its own 
development without remanding the claim to the AOJ for 
initial consideration.  Under the U.S. Court of Appeals for 
Veterans Claims (Court) and Federal Circuit cases cited 
above, the Board has no recourse but to remand the case for 
the actions ordered below. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
written notification of the VCAA and 
implementing regulations, as well as 
their impact on her claim.  She should be 
specifically notified of what she needs 
to establish her claim, of what the 
evidence shows, and of her and VA's 
respective responsibilities in evidence 
development.  

2.  The RO should also determine if any 
further assistance or notification to the 
veteran is required, including under the 
VCAA.  If so, such should be 
accomplished.  The RO should then review 
the claim in light of all evidence added 
to the record since their last previous 
review of the claim.  If it remains 
denied, the RO should provide the veteran 
and her representative an appropriate 
supplemental statement of the case, and 
give them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




